Title: To Benjamin Franklin from Dumas, 22 June 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


MonsieurLahaie 22e. Juin 1782.
Je m’empresse de profiter du Courier que S. E. M. l’Ambassadeur va dépecher dans une heure, pour vous faire parvenir l’incluse plus sûrement que par toute autre voie, vous priant, Monsieur, après l’avoir lue de vouloir bien la fermer & acheminer avec vos paquets. Elle contient en Substance ce qui se passe ici de plus interessant; & cela me dispense de rien ajouter ici, sinon, que j’espere de recevoir de bonnes nouvelles, tant de votre santé, Monsieur, que de la prospérité des affaires publiques; comme aussi que Vous avez bien reçu mes Lettres antérieures.
Je suis toujours avec le respectueux attachement, qui vous est voué pour la vie, Monsieur Votre très-humble & très-obéissant serviteur
Dumas

Passy à S. E. Mr. Franklin
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr., Min. / Plénipo: des Etats-Unis, &c. / à Passy / près Paris
Notations in Augustin’s hand: Augustin courier de S. Exce. Le Duc De La Vauguyon Logé chez Madme. Michel rue St. martin pres la rue aux ours, repart vendredy prochain a 6 heures du matin pr La haye / au coin de la rue au ours St Martin / Michel
